DETAILED ACTION
This action is in response to application 17/258,973 filed on 01/08/2021. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” or “unit”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Claim limitations in this application that use the word “means” or “step” or “unit” and/or “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” or “unit” and/or “configured to” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an encoder configured to …” in claims 8-9; and “a decoder configured to …” in claims 12-13.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (“Hsieh”) (US Pub. No.: 2018/0103252 A1) in view of Zhao et al. (“Zhao”) (US Pub. No.: 2017/0094313 A1).
	
In regards to claims [1], [5], [8], and [12], Hsieh discloses a method and apparatus for encoding (see fig. 3A and fig. 1 unit 20) and decoding (see fig. 3B and fig. 1 unit 30) a video signal (see fig. 1 unit 18, paragraph [0034]), comprising: a memory (see fig. 8 unit 264) storing the video signal (see fig. 8, e.g. “input video data”), and an encoder (see fig. 8 unit 20) and decoder (see fig. 8 unit 30) functionally coupled to the memory (see fig. 8 unit 264 and fig. 9 unit 282) and configured to encoding (see fig. 8) and decoding process (see fig. 9) the video signal (see fig. 8, e.g. “input video data” and fig. 9, e.g. “input video bitstream”), wherein the encoder (see fig. 8 unit 20) is configured to: check a transform block (see figs. 6-7 or fig. 10 unit 1002) including residual samples (see paragraphs [0051] and [0090]) except a prediction sample from a picture of the video signal (see fig. 8, e.g. “input video data”); generate transform coefficients (see fig. 6, e.g. “coefficients sub-group”) through a transform (see fig. 6, e.g. “forward core transform”) for the residual samples (see paragraphs [0051] and [0161]) of the transform block (see fig. 6, e.g. “4x4 block size”) based on a size of the transform block (see fig. 6, e.g. “4x4 block size”); and perform quantization (see fig. 8 unit 254) and entropy coding (see fig. 8 unit 256) the transform coefficients (see paragraphs [0058-0059]), wherein when generating the transform coefficients (see fig. 6, e.g. “coefficients sub-group”) through the transform (see fig. 6, e.g. “forward core transform”) for the residual samples (see paragraphs [0051]) of the transform block (see fig. 6, e.g. “4x4 block size”), apply a forward primary transform (see fig. 6, e.g. “forward core transform”) to each of a horizontal direction and vertical direction of the transform block (see fig. 6, e.g. “4x4 block size = horizontal x vertical dimensions of transform block”) including the residual samples (see paragraphs [0051] and [0161]), wherein the decoder (see fig. 9 unit 30) is configured to: generate a transform block including transform coefficients (see fig. 4 unit 62) by performing entropy decoding (see fig. 9 unit 270) and inverse quantization (see fig. 9 unit 276) on the video signal (see fig. 9, e.g. “input video bitstream”), generate residual signals (see fig. 8, paragraph [0055]) through an inverse transform (see fig. 6, e.g. “inverse core transform”) for the transform coefficients (see fig. 6, e.g. “coefficients sub-group”) of the transform block (see fig. 6, e.g. “4x4 block size”) based on a size of the transform block (see fig. 6, e.g. “4x4 block size”), and generate a reconstructed picture (see paragraphs [0190] and [0204]) by generating a prediction signal through prediction ( see paragraphs [0060] and [0208]) from the residual signals (see fig. 8, fig. 9, paragraph [0055]), wherein when generating the residual signals (see fig. 8, fig. 9, paragraph [0055]) through the inverse transform (see fig. 6, e.g. “inverse core transform”) for the transform coefficients (see fig. 6, e.g. “coefficients sub-group”) of the transform block (see fig. 6, e.g. “4x4 block size”), apply an inverse primary transform (see fig. 3 unit 45 or fig. 8 unit 260) to the transform block (see paragraph [0201]) separately (see paragraph [0087]) in a horizontal direction and a vertical direction (see fig. 4 or fig. 6 or fig. 7, e.g. “4x4 block size = horizontal x vertical dimensions of transform block”); the encoder (see fig. 8 unit 20) and decoder (see fig. 9 unit 30) is configured to: not apply (see paragraphs [0173-0174], e.g. “disallow the secondary transform”) a forward non-separable secondary transform (see fig. 3A unit 41 or fig. 6, e.g. “forward 2nd transform”, paragraphs [0086] and [0165]) to the transform block (see fig. 6 or fig. 7 unit 70) to which the primary transform has been applied (see fig. 10 unit 1002) when the size of the transform block is smaller than or equal to 4x4 (see fig. 4 or fig. 6, e.g. “4x4 block size”), and apply (see fig. 10 unit 1004) the forward non-separable secondary transform (see fig. 3A unit 41 or fig. 6, e.g. “forward 2nd transform”, paragraphs [0086] and [0165]) to the transform block when the size of the transform block is greater than 4x4 (see fig. 4 or fig. 6, e.g. “16x16 block size”).


Yet, Hsieh fails to explicitly disclose not applying an inverse non-separable secondary transform to the transform block when the size of the transform block is smaller than or equal to 4x4; and applying an inverse non-separable secondary transform to the transform block when the size of the transform block is greater than 4x4 as claimed.
However, in the same field of endeavor, Zhao teaches the well-known concept of not applying (see paragraphs [0154] [0168], e.g. “video encoder 20 and/or decoder 30 determines whether a secondary transform is signaled”) an inverse non-separable secondary transform (see paragraphs [0153-0154]) to the transform block when the size of the transform block is smaller than or equal to 4x4 (see fig. 4, e.g. “4x4 block size”); and applying an inverse non-separable secondary transform (see paragraphs [0135] and [0216]) to the transform block when the size of the transform block is greater than 4x4 (see fig. 4, e.g. “32x32 block size”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Hsieh above by incorporating the proposed teachings of Zhao above to perform such a modification to provide a method and apparatus for encoding and decoding that implements not applying an inverse non-separable secondary transform to the transform block when the size of the transform block is smaller than or equal to 4x4; and applying an inverse non-separable secondary transform to the transform block when the size of the transform block is greater than 4x4 as well as to solve the problem in a case where it may be desirable to permit techniques 
that select a candidate non-separable secondary transform from a set of candidate non-separable secondary transforms as taught by Zhao et al. (see Zhao, paragraph [0045]), thus providing superior coding gain on 2-D image blocks and enhancing compression efficiency.
	
	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Hsieh discloses the method of claim 1  (see the above rejection of claim 1), wherein applying the forward non-separable secondary transform (see fig. 3A unit 41 or fig. 6, e.g. “forward 2nd transform”, paragraphs [0086] and [0165]) to the transform block includes applying the forward non-separable secondary transform (see fig. 3A unit 41 or fig. 6, e.g. “forward 2nd transform”, paragraphs [0086] and [0165]) to a left-top 4x4 region of the transform block (see paragraph [0175] and [0181]).

	As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein the forward non-separable secondary transform includes at least one of a low frequency non-separable transform (LFNST) having a matrix of an Lx16 form (see fig. 3A unit 41 or fig. 6, e.g. “forward 2nd transform”, paragraphs [0165-0166]]), wherein the LFNST indicates a non-separable transform applied to a left-top specific region and L is smaller than or equal to 16 (see paragraph [0175] and [0181]), a sparse orthonormal transform (SOT) having a matrix of a 16x16 form, a transform having 16 inputs and 16 outputs and based on Givens rotation, or a layered givens transform having 16 inputs and 16 outputs and applying a designated permutation between two neighboring Givens rotation layers.

	As per claim [4], most of the limitations have been noted in the above rejection of claim 1. In addition, Hsieh discloses the method of claim 1 (see the above rejection of claim 1), wherein the forward primary transform includes a horizontal transform and a vertical transform for the transform block (see fig. 6), and wherein each of the horizontal transform and the vertical transform (see fig. 6) is configured as DCT-2 (see paragraph [0067]) or configured by a combination of DST-7 (see paragraph [0080]) and DCT-8 (see paragraph [0073]).

	As per claim [6], most of the limitations have been noted in the above rejection of claim 5. Yet, Hsieh fails to explicitly disclose the method of claim 5, wherein applying the inverse non-separable secondary transform to the transform block includes applying the inverse non-separable secondary transform to a left-top 4x4 region of the transform block as claimed.
	However, Zhao teaches the method of claim 5 (see the above rejection of claim 5), wherein applying the inverse non-separable secondary transform (see paragraphs [0135] and [0216]) to the transform block includes applying the inverse non-separable secondary transform (see paragraphs [0135] and [0216]) to a left-top 4x4 region of the transform block (see paragraphs [0185-0186]). Same motivation as to claim 1 applies here. 

	As per claim [7], most of the limitations have been noted in the above rejection of claim 5. In addition, Hsieh discloses the method of claim 5 (see the above rejection of claim 5), wherein the forward primary transform includes a horizontal transform and a vertical transform for the transform block (see fig. 6), and wherein each of the horizontal transform and the vertical transform (see fig. 6) is configured as DCT-2 (see paragraph [0067]) or configured by a combination of DST-7 (see paragraph [0080]) and DCT-8 (see paragraph [0073]).
	Yet, Hsieh fails to explicitly disclose wherein the inverse non-separable secondary transform includes at least one of a low frequency non-separable transform (LFNST) having a matrix of an Lx16 form, wherein the LFNST indicates a non-separable transform applied to a left-top specific region and L is smaller than or equal to 16, a sparse orthonormal transform (SOT) having a matrix of a 16x16 form, a transform having 16 inputs and 16 outputs and based on Givens rotation, or a layered givens transform having 16 inputs and 16 outputs and applying a designated permutation between two neighboring Givens rotation layers as claimed. 
	However, Zhao teaches wherein the inverse non-separable secondary transform includes at least one of a low frequency non-separable transform (LFNST) having a matrix of an Lx16 form (see paragraphs [0135] and [0216]), wherein the LFNST indicates a non-separable transform (see paragraphs [0135] and [0216]) applied to a left-top specific region and L is smaller than or equal to 16 (see paragraphs [0185-0186]), a sparse orthonormal transform (SOT) having a matrix of a 16x16 form, a transform having 16 inputs and 16 outputs and based on Givens rotation, or a layered givens transform having 16 inputs and 16 outputs and applying a designated permutation between two neighboring Givens rotation layers. Same motivation as to claim 5 applies here. 

	As per claim [9], most of the limitations have been noted in the above rejection of claim 8. In addition, Hsieh discloses the video signal processing apparatus of claim 8 (see the above rejection of claim 8), wherein the encoder (see fig. 8 unit 20) is configured to apply the forward non-separable secondary transform (see fig. 3A unit 41 or fig. 6, e.g. “forward 2nd transform”, paragraphs [0086] and [0165]) to a left-top 4x4 region of the transform block (see paragraph [0175] and [0181]) when the size of the transform block is greater than 4x4 (see fig. 4, e.g. “8x8”).
	
	As per claim [10], the video signal processing apparatus of claim 8, is analogous to claim 3, which is performed by claim 10.

	As per claim [11], the video signal processing apparatus of claim 8, is analogous to claim 4, which is performed by claim 11.

	As per claim [13], most of the limitations have been noted in the above rejection of claim 12. Yet, Hsieh fails to explicitly disclose the video signal processing apparatus of claim 12,
wherein the decoder is configured to apply the inverse non-separable secondary transform to a left-top 4x4 region of the transform block when the size of the transform block is greater than 4x4 as claimed.
	However, Zhao teaches the video signal processing apparatus of claim 12 (see the above rejection of claim 12), wherein the decoder (see fig. 9 unit 30) is configured to apply the inverse non-separable secondary transform (see paragraphs [0135] and [0216]) to a left-top 4x4 region of the transform block (see paragraphs [0185-0186]) when the size of the transform block is greater than 4x4 (see fig. 4, e.g. “8x8”). Same motivation as to claim 12 applies here. 

	
	As per claim [14], most of the limitations have been noted in the above rejection of claim 8. In addition, Hsieh discloses the video signal processing apparatus of claim 10 (see the above rejection of claim 10), wherein the forward primary transform includes a horizontal transform and a vertical transform for the transform block (see fig. 6), and wherein each of the horizontal transform and the vertical transform (see fig. 6) is configured as DCT-2 (see paragraph [0067]) or configured by a combination of DST-7 (see paragraph [0080) and DCT-8 (see paragraph [0073]).
	Yet, Hsieh fails to explicitly disclose wherein the inverse non-separable secondary transform includes at least one of a low frequency non-separable transform (LFNST) having a matrix of an Lx16 form, wherein the LFNST indicates a non-separable transform applied to a left-top specific region and L is smaller than or equal to 16, a sparse orthonormal transform (SOT) having a matrix of a 16x16 form, a transform having 16 inputs and 16 outputs and 20 based on Givens rotation, or a layered givens transform having 16 inputs and 16 outputs and applying a designated permutation between two neighboring Givens rotation layers as claimed.
	However, Zhao teaches wherein the inverse non-separable secondary transform includes at least one of a low frequency non-separable transform (LFNST) having a matrix of an Lx16 form (see paragraphs [0135] and [0216]), wherein the LFNST indicates a non-separable transform (see paragraphs [0135] and [0216]) applied to a left-top specific region and L is smaller than or equal to 16 (see paragraphs [0185-0186]), a sparse orthonormal transform (SOT) having a matrix of a 16x16 form, a transform having 16 inputs and 16 outputs and 20 based on Givens rotation, or a layered givens transform having 16 inputs and 16 outputs and applying a designated permutation between two neighboring Givens rotation layers. Same motivation as to claim 8 applies here. 


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Ikai et al (US Pub. No.: 2020/0280737 A1) discloses image decoding apparatus and image coding apparatus. 

	Kondo (US Pub. No.: 2013/0094584 A1) discloses encoding device, encoding method, decoding device, and decoding method.

	Zhao et al. (US Patent No.: 10,681,379 B2) discloses non-separable secondary transform for video coding with reorganizing. 
 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485        


/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485      
December 1, 2021